Citation Nr: 0103120	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  92-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's Department of Veterans 
Affairs (VA) benefits under 38 U.S.C.A. § 6103(a) was 
properly declared.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty from August 1944 to May 1946.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from a July 28, 1994 
decision of the Board of Veterans' Appeals (the Board).  The 
Court in October 1996 vacated the Board decision on the 
issues of entitlement to increased ratings for the shell 
fragment wound residuals of the left ankle and right knee.  
The case was remanded to the Board for another decision 
taking into account matters raised in its order.  The Board 
in June 1997 remanded the case to the VA Regional Office (RO) 
for further development.

The record shows that the RO completed additional development 
of the claim.  Further, the record was supplemented with 
numerous letters signed by the veteran that discussed the 
disabilities at issue.  The RO completed a field examination 
after receiving an August 1998 private medical report.  Based 
upon the information obtained through the field examination, 
the RO in June 1999 proposed forfeiture under 38 U.S.C.A. 
§ 6103(a) and advised the veteran of the proposed action.  In 
August 1999 the RO informed him of the final administrative 
decision to refer the case to the Director, VA Compensation 
and Pension Service for consideration of forfeiture.  It was 
the decision of the Director, VA Compensation and Pension 
Service in December 1999 to impose forfeiture.  The veteran 
received notice in January 2000 and he perfected an appeal in 
August 2000. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran asked for a hearing at the 
RO in a June 1999 letter to the RO.  In his appeal to the 
Board in August 2000 he asked for a Board hearing at the RO.  
In a separate letter with the same date as the substantive 
appeal, he asked to be scheduled for a personal hearing at 
the RO.  A RO letter in October 2000 advised him of the 
Board's anticipated visit in June 2001, and his options 
regarding a Board hearing, which included withdrawal of the 
hearing request.  In November 2000 he returned the form 
indicating that wished to withdraw the hearing request.  In 
view of his earlier correspondence regarding his desire for a 
haring in this matter, the Board believes that withdrawal of 
the Board hearing request does not serve to withdraw the RO 
hearing request.  

The Board cannot overlook that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  


In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The appellant should be scheduled for 
a RO hearing, that, to the extent 
possible, accommodates any request he may 
have regarding time or date of 
appearance.  All communications with the 
appellant regarding the scheduling of the 
hearing should be documented in the 
claims folder.

3.  To insure the veteran is afforded due 
process, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until he is by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


